Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a system, comprising: a storage device storing a set of instructions; and one or more processors in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the system to: obtain an image of an object positioned on a scanning bed; determine, based on the image, a posture of the object; obtain a first parameter of a pulse sequence to be applied to the object, the first parameter relating to radio frequency (RF) pulses applied to scan the object; determine, based on the posture and the first parameter of the pulse sequence to be applied, a specific-absorption rate (SAR) distribution model, wherein the SAR distribution model represents ratios of SARs with respect to different portions of the object to a total energy of the RF pulses; determine the total energy of the RF pulses based on a second parameter relating to the pulse sequence that is calibrated based on the first parameter and a characteristic of the object; estimate, based on the SAR distribution model and the total energy of the RF pulses, a SAR distribution associated determine whether a maximum noise value in the noise information is equal to or less than a noise threshold; adjust, in response to a determination that the maximum noise value in the noise information exceeds the noise threshold, the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold; and perform, a magnetic resonance imaging (MRI) scan on the object according to the adjusted pulse sequence in combination with all other elements in claim 1.

Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a method for magnetic resonance imaging (MRI) scanning implemented on a computing device having a storage device and one or more processors, comprising: obtaining, by the one or more processors, an image of an object positioned on a scanning bed; determining, by the one or more processors, a posture of the object based on the image; obtaining, by the one or more processors, a first parameter of a pulse sequence to be applied to the object, the first parameter relating to radio determining, by the one or more processors in response to a determination that the estimated SAR distribution associated with the object under the pulse sequence meets the condition, noise information corresponding to the pulse sequence to be applied based on the first parameter of the pulse sequence; determining, by the one or more processors, whether a maximum noise value in the noise information is equal to or less than a noise threshold; adjusting, by the one or more processors in response to a determination that the maximum noise value in the noise information exceeds the noise threshold, the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold; and causing, by the one or more processors, a scanner to perform a 

Regarding claims 12-19, the claims are allowed as they further limit allowed claim 11.

Regarding claim 20, the prior art of record does not teach alone or in combination a non-transitory computer-readable medium comprising executable instructions that, when executed by a computing device, cause the computing device to: obtain an image of an object positioned on a scanning bed; determine, based on the image, a posture of the object; obtain a first parameter of a pulse sequence to be applied to the object, the first parameter relating to radio frequency (RF) pulses applied to scan the object; determine, based on the posture and the first parameter of the pulse sequence to be applied, a specific-absorption rate (SAR) distribution model, wherein the SAR distribution model represents ratios of SARs with respect to different portions of the object to a total energy of the RF pulses; determine the total energy of the RF pulses based on a second parameter of the pulse sequence that is calibrated based on the first parameter and a characteristic of the object; estimate, based on the SAR distribution model and the total energy of the RF pulses, a SAR distribution associated with the object under the pulse sequence to be applied; determine whether the estimated SAR distribution associated with the object meets a condition; determine, in response to a determination that the estimated SAR distribution associated with the object under the pulse sequence meets the condition, noise information corresponding to the pulse sequence to be applied based on the first parameter of the pulse determine whether a maximum noise value in the noise information is equal to or less than a noise threshold; adjust, in response to a determination that the maximum noise value in the noise information exceeds the noise threshold, the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold; and perform, a magnetic resonance imaging (MRI) scan on the object according to the adjusted pulse sequence in combination with all other elements in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866